Case 2:16-cv-00881-JLL-JAD Document 191 Filed 03/26/19 Page 1 of 2 PageID: 4539




                                                                                       Lucas C. Townsend
                                                                                       Direct: +1 202.887.3731
                                                                                       Fax: +1 202.530.4254
                                                                                       LTownsend@gibsondunn.com




  March 26, 2019




  VIA ECF & REGULAR MAIL

  Hon. Joseph A. Dickson, U.S.M.J.
  Martin Luther King Jr. Bldg. & U.S. Courthouse
  50 Walnut Street
  Newark, NJ 07101

  Re:    In re Mercedes-Benz Emissions Litigation, Case No. 16-cv-881 (JLL)(JAD)

  Dear Judge Dickson:

         This firm, together with co-counsel at Squire Patton Boggs (US) LLP, represents
  Defendants Daimler AG and Mercedes-Benz USA, LLC in the above-captioned action. As
  the Court is aware, Plaintiffs and Defendants recently filed letters regarding the potential
  appointment of a Special Master in this case, and Your Honor held a hearing on this issue on
  March 18, 2019.

          We write jointly with Plaintiffs, Defendant Robert Bosch LLC, and the United States
  of America to respectfully request that the parties have until April 10, 2019 to move to seal
  any confidential information in these letters or the hearing transcript, and to file redacted
  versions of the letters, as appropriate. The April 10 deadline is needed to allow the parties to
  fully analyze the materials and confer regarding the scope of confidential information
  contained therein, if any. Until the Court rules on the forthcoming motion to seal, we
  respectfully request that D.E. 165, 167, 170, 180-82, and 188 be kept under seal.

          If this request meets the Court’s approval, we ask that Your Honor “So Order” this
  letter and place it on the docket. We appreciate the Court’s consideration of this request and
  ongoing attention to this matter. We are available if the Court has any questions or concerns.
Case 2:16-cv-00881-JLL-JAD Document 191 Filed 03/26/19 Page 2 of 2 PageID: 4540




  Hon. Joseph A. Dickson, U.S.M.J.
  March 26, 2019
  Page 2


  Respectfully submitted,



  /s/ Lucas C. Townsend



  cc:    All Counsel of Record


  SO ORDERED this ___ day of _________, 2019


  ___________________________________
  HON. JOSEPH A. DICKSON, U.S.M.J.
